Citation Nr: 0705582	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  06-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for basal and squamous 
cell carcinomas, claimed as due to ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating action taken by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
provided testimony at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007; a transcript 
is of record.

In February 2007, the veteran's motion to advance the case on 
the docket due to his advanced age and ill health was granted 
by the Board, pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran had exposure to ionizing radiation during 
service.

2.  The preponderance of the evidence demonstrates that the 
veteran's prostate cancer, which was first shown medically 
many years after service, was not caused by his exposure to 
ionizing radiation in service, and is not otherwise related 
to service.

3.  The preponderance of the evidence demonstrates that the 
veteran's basal and squamous cell carcinomas, which were 
first shown medically many years after service, were not 
caused by his exposure to ionizing radiation in service, and 
are not otherwise related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to ionizing radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Basal and squamous cell carcinomas were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In letters dated in May 2004, June 2004, September 2004, 
November 2004, June 2005, and February 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a July 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, direct service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a 
veteran who, while serving on active duty, or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

III.  Factual Background

The basic facts in this case are not in dispute.  The veteran 
served on active duty from July 1943 to February 1946.  He 
does not claim treatment for prostate cancer or 
basal/squamous cell carcinomas in service, and his service 
medical records (SMRs) are negative for treatment or 
diagnosis of either type of cancer.  Rather, the medical 
evidence documents that the veteran underwent a radical 
prostatectomy for prostate cancer in 1983.  This evidence 
also documents treatment for basal and squamous cell 
carcinomas beginning in 1997.  

The veteran's claim was forwarded for appropriate research 
and, in June 2005, the Defense Threat Reduction Agency (DTRA) 
noted that Navy records confirm that the veteran participated 
as a member of the American occupation forces in Japan 
following World War II while serving aboard the USS Suwannee 
(CVE 27).  He was present in the Department of Veterans 
Affairs-defined Nagasaki area on several occasions between 
September 14 and 24, 1945.  The DTRA then prepared a scenario 
description of participation activities based on available 
military records and the veteran's recollections and 
statements.  The scenario also included assumptions about the 
veteran's participation activities and the environment in 
which he received a radiation dose.  The veteran had an 
opportunity to review this information and indicated his 
acceptance.  The DTRA noted that the dose reconstruction 
applied to the veteran's scenario description originated from 
the report, Radiation Dose Reconstruction:  U.S. Occupation 
Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 
5512F), and was based upon the worst-case assumptions.  The 
information in this report was then used to determine the 
dose the veteran could have received.  The DTRA noted that 
this cited dose reconstruction is the foundation for the 
Hiroshima/Nagasaki dose reconstructions recently examined by 
the National Research Council's May 2003 report on the DTRA 
dose reconstruction program.  

The DTRA estimated that the veteran was exposed to a total 
external gamma dose of 0.07 rem with an upper bound total 
external gamma dose of 0.21 rem.  The veteran's internal 
committed dose to the prostate was 0.004 rem, with an upper 
bound committed dose to the prostate of 0.04 rem, and his 
combined total prostate dose was 0.074 rem (including the 
contribution from the external gamma dose component) with an 
upper bound total prostate dose of less than 1 rem.

The veteran's total skin dose (mandible, lip, nose ear) was 
0.35 rem (including the contribution from the external gamma 
dose component) with an upper bound total skin dose of 1.05 
rem.  His total skin dose (neck) was 0.39 rem (including the 
contribution from the external gamma dose component) with an 
upper bound total skin dose of 1.17 rem.  His total skin dose 
(clavicle/shoulder) was 0.43 rem (including the contribution 
from the external gamma dose component) with an upper bound 
total skin dose of 1.29 rem.

In June 2005, the Director of VA's Compensation and Pension 
(C&P) Service requested an opinion from VA's Under Secretary 
for Health for a determination as to the probable 
relationship between the veteran's exposure to ionizing 
radiation in 1945 and the later development of his prostate 
cancer and basal/squamous cell carcinomas.  In addition to 
the dose estimate provided by DTRA, the C&P Director provided 
the veteran's history of radical prostatectomy in 1983, as 
well as his history of excisions for squamous and basal cell 
carcinomas of the left lower lip, left shoulder, right 
mandible, left forehead, left ear, and left neck, beginning 
in 1997.  Additional history also noted to the effect that 
the veteran was exposed to radiation at the age of 20 and 
developed prostate cancer approximately 38 years later and 
skin cancers more than 50 years later.  The veteran did not 
have a family history of cancer and no information was 
provided regarding his post-service occupations or smoking 
history.  The Under Secretary for Health was requested to 
provide an opinion as to whether it is likely, unlikely, or 
as likely as not that the veteran's prostate cancer and 
basal/ squamous cell carcinomas resulted from exposure to 
ionizing radiation in service.  It was further noted that 
prostate and skin cancers are not recognized by VA as a 
presumptive disabilities under 38 C.F.R. § 3.309(d) for 
radiation-exposed veterans. 

In a memorandum dated July 2005, the VA Chief Public Health 
and Environmental Hazards Officer responded that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  It 
was also noted that skin cancer usually has been attributed 
to ionizing radiation at high doses, e.g., several hundred 
rads.  Excess numbers of basal cell cancers also have been 
reported in skin which received estimated doses of 9-12 rads 
in margins of irradiated areas.  An increased risk for basal 
cell but not squamous cell skin cancers has been seen in 
atomic bomb survivors.  Scientific literature including an 
excerpt from a book concerning the medical effects of 
ionizing radiation, as well as professional journals were 
cited in the opinion. 

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the prostate cancer.  
In accordance with the guidance using the NIOSH IREP, various 
cancer models were utilized to estimate the relative 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's prostate and individual skin 
cancers.  Based upon the veteran's estimated range of 
ionizing radiation exposure dosage, it was determined that 
the probability of this exposure resulting in his subsequent 
prostate cancer was between 1.21 and 1.24 percent.  The 
probability of exposure resulting in his subsequent skin 
cancers was estimated at between 0.29 and 11.67 percent, and 
the likelihood estimated for the lip malignancy, assuming it 
did not originate in the skin of the lip, was between 0.80 
and 0.85 percent.

In light of the above, the physician concluded that it is 
unlikely that the veteran's prostate cancer and individual 
skin cancers can be attributed to exposure to ionizing 
radiation in service.  

During his videoconference hearing before the undersigned, 
the veteran presented testimony about the onset of his 
prostate cancer and basal/squamous cell carcinomas.  He 
testified that, during his presence near Nagasaki in 1945, a 
typhoon hit the bay and caused increased exposure to 
radiation and radiation dust.  He testified that after 
service he had worked in a body shop, and that he had no 
post-service sun exposure.  

IV.  Analysis

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In this case, it is established that the veteran 
participated in the occupation of the region in the vicinity 
of Nagasaki, Japan, and was exposed to ionizing radiation as 
result.  In addition, he has been diagnosed with and treated 
for prostate cancer and basal/squamous cell carcinoma, many 
years later.  Neither prostate cancer nor skin cancer are 
among those forms of cancer which may be presumptively 
service-connected under the provisions of 38 C.F.R. § 3.309.  
However, both are radiogenic diseases under the provisions of 
38 C.F.R. § 3.311 which, in essence, concedes the possibility 
that exposure to ionizing radiation may be an etiological 
factor for their development.  The degree to which radiation 
exposure is a factor to the development of a malignancy 
varies depending on the type of malignancy, the amount rate 
and type of radiation exposure, and other relevant risk 
factors such as age at time of exposure.  Therefore, the 
question presented in this case is whether the veteran's 
presumed level of radiation exposure was sufficient to induce 
his prostate and skin cancers.  

The Board finds that the preponderance of the medical 
evidence is against a finding that either the veteran's 
prostate cancer or his basal/squamous cell carcinomas are 
causally related to his in-service exposure to radiation.  
The DTRA determined that the veteran participated in the 
occupation of Nagasaki, where he was exposed to ionizing 
radiation, and has provided reconstructed dose estimates, 
which have not been disputed.  The VA's Chief of Public 
Health and Environmental Hazards Officer has provided an 
opinion that it is unlikely that the veteran's particular 
level of ionizing radiation exposure was sufficient to cause 
either cancer.  This opinion was based upon review of the 
particular facts of this case, to include the amount of the 
veteran's radiation exposure, his duration of exposure, and 
the elapsed time between his exposure and onset of his 
cancers.  Moreover, this opinion was provided by a public 
health official specifically tasked and specialized in 
evaluating environmental hazard risks, to include radiation 
exposure, and the evidentiary record contains no competent 
medical opinion to the contrary.  

The veteran's personal belief that his prostate cancer and 
basal/squamous cell carcinomas are due to his in service 
radiation exposure, while well-intentioned, holds no 
probative value in this case, as he is not shown to possess 
the requisite medical training and expertise to speak to 
issues of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. §3.159(a) (2006).  
Accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

The Board further finds that the preponderance of the 
evidence demonstrates that the veteran's cancers, which were 
first shown medically many years after his period of active 
service, are not otherwise related to events during active 
service.  There is no reasonable doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board appreciates the veteran's forthright testimony at 
his videoconference hearing, and views with admiration the 
veteran's honorable service to the Nation in the U.S. Navy 
during World War II.  We also sympathize with his obviously 
sincere belief in the merit of his claims.  However, we must 
decide cases such as this in light of sound scientific data, 
and, based upon the record before the Board, the claims for 
service connection for prostate cancer and basal/squamous 
cell carcinoma must be denied.


ORDER

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for basal and squamous cell carcinomas, 
claimed as due to exposure to ionizing radiation, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


